Citation Nr: 0711111	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  99-10 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service-connected pension purposes.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January to December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado, which determined that, as new and 
material evidence had not been received, the veteran's 
previously denied claim of entitlement to service connection 
for residuals of a gunshot wound of the right shoulder would 
not be reopened and also denied entitlement to a permanent 
and total disability rating for non-service-connected pension 
purposes (the "non-service-connected pension claim").  The 
veteran perfected a timely appeal on these claims in April 
1999 and requested a Travel Board hearing.  Although he 
failed to report for a Travel Board hearing scheduled for 
February 2001, the RO rescheduled the veteran's Travel Board 
hearing for July 2001.  

In March 2001, the Board remanded the veteran's claims to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.  The veteran notified the 
RO in July 2001 that he was unable to report for his 
rescheduled Travel Board hearing.

In a June 2003 statement, the veteran requested a 
videoconference Board hearing.  This hearing was held before 
the undersigned Veterans Law Judge in August 2003.

In April 2004, the Board determined that, as new and material 
evidence had been received, the veteran's previously denied 
claim for service connection for residuals of a gunshot wound 
of the right shoulder would be reopened.  The Board then 
remanded both of the veteran's claims to the RO/AMC.  

In March 2006, the Board granted the veteran's claim for 
service connection for residuals of a gunshot wound of the 
right shoulder and remanded the veteran's non-service-
connected pension claim to the RO/AMC.

In an April 2006 rating decision, the RO assigned a 10 
percent rating to the veteran's service-connected residuals 
of a gunshot wound of the right shoulder with limitation of 
motion and mild impingement, effective April 27, 1998 (the 
date of the veteran's claim), and assigned a separate 10 
percent rating for service-connected tender scarring of the 
mid-portion of the pectoral region of the right arm, 
effective April 27, 1998.  The RO noted that this decision 
implemented the Board's March 2006 decision.  Because the 
April 2006 rating decision constituted a complete grant of 
benefit on the issue of service connection for residuals of a 
gunshot wound of the right shoulder, and as the veteran has 
not submitted any subsequent correspondence expressing 
disagreement with the rating or effective date assigned for 
this disability, an issue relating to his residuals of a 
gunshot wound of the right shoulder is no longer in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

The veteran has made several statements on appeal to the 
effect that he is unable to engage in substantially gainful 
employment because of his service-connected residuals of a 
gunshot would to the right shoulder, which raises a claim for 
a total compensation rating based upon individual 
unemployability due to service connected disabilities (versus 
the claim on appeal: a total disability rating for pension 
purposes due to nonservice-connected disabilities).  This 
matter, which is not in appellate status, is referred to the 
RO for appropriate action.





FINDINGS OF FACT

1.  The veteran is 52 years old; he has less than a high 
school education, employment experience as a carpenter, and 
last worked more than marginally in 1995.  

2.  The veteran's primary disability is his service-connected 
residuals of a gunshot wound to the right shoulder with 
limitation of motion and mild impingement, evaluated as 10 
percent disabling; service connection is also in effect for 
tender scarring in the mid portion of the pectoral region of 
the right arm, evaluated as 10 percent disabling.  

3.  The veteran's nonservice-connected disabilities are 
gastroesophageal reflux disease, rated 10 percent; a low back 
disability, rated 10 percent; residuals of a nasal fracture, 
rated zero percent; and hepatitis C, rated zero percent, for 
a combined rating of 20 percent.

4.  The evidence of record, including reports of several 
examinations and a social and industrial survey, shows that 
the veteran's disabilities do not preclude substantially 
gainful employment consistent with his age, education, and 
employment experience.


CONCLUSION OF LAW

The criteria for basic entitlement to a permanent and total 
disability rating for non-service-connected pension purposes 
have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§§ 3.3, 3.321, 3.340(b), 3.342, and Part 4 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in April 2002 and December 2004 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and that he received notice of the evidence needed to 
substantiate his claim; the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson¸19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, while the April 
2002 and December 2004 letters fail to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claim for the disability on appeal, 
such notice was provided in August 2006.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Veterans Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, the RO could not have complied with Pelegrini II prior 
to the rating decision that is the subject of this appeal 
because that decision was issued in February 1999 prior to 
the enactment of the VCAA.  To the extent that there was any 
timing deficiency, the veteran's non-service-connected 
pension claim was readjudicated in supplemental statements of 
the case (SSOC's) issued in July 2000, August 2002, January 
2003, December 2005, and October 2006.  All notice other than 
the Dingess requirements was provided by the April 2002 and 
December 2004 letters, prior to this last readjudication in 
the October 2006 SSOC.  The United States Court of Appeals 
for the Federal Circuit has held that timing-of-notice errors 
can be "cured" by notification followed by readjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) ("The Federal Circuit specifically mentioned two 
remedial measures:  (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The Veterans Court has held recently that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett, supra (holding that a Statement of the Case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the SSOC issued in October 2006 complied with 
the applicable due process and notification requirements for 
a decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield II, 444 F.3d at 1333-34.  

The Board also observes that, although the VCAA and Dingess 
notices sent to the veteran and his representative were post-
decisional (i.e., after the February 1999 rating decision 
that is the subject of this appeal), the Veterans Court has 
held recently that post-decisional notice is not prejudicial 
to an appellant where the timing of the notice did not affect 
the essential fairness of the adjudication.  Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007).

To the extent that there was any timing problem with the 
Dingess notice, such defect is harmless because Dingess 
pertains to claims for service connection and the current 
appeal involves a pension claim.  And, as will be explained 
below in greater detail, the preponderance of the evidence is 
against the veteran's claim.  Thus, the question of a higher 
rating or an effective date for such rating is moot.  
Dingess, supra.  

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006); Dunlap, supra.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records, private treatment records, and VA medical 
records, including VA examination reports.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The veteran also was provided with a February 
2005 VA social and industrial survey, which contained 
opinions relating to the claim on appeal.  

The veteran has failed to report for VA examinations in March 
2000 and August and October 2006 and has not shown good cause 
for his failure to report for these examinations.  Letters 
from the RO dated in December 2004, January and February 
2005, and September 2006 all informed him that failure to 
report for a scheduled VA examination may have adverse 
consequences, including the possible denial of his claim.  
These letters from the RO also afforded the veteran the 
opportunity to reschedule a VA examination but he failed to 
respond.

The Veterans Court has held that "[t]he duty to assist is 
not always a one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Where entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and the veteran fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. §§ 3.655(a)-(b) (2006).  
Moreover, in this case, there is ample medical evidence of 
record to decide this claim, to include orthopedic and 
general medical examinations and a social and industrial 
survey conducted in 2005.  In view of the foregoing, the 
Board concludes that there is no duty to provide another 
examination or medical opinion.  And, as VA has fulfilled the 
duty to notify and assist to the extent possible, the Board 
can consider the merits of this appeal without prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran contended in an April 1998 statement that he was 
entitled to non-service-connected pension based on his 
worsening liver condition.

On private outpatient treatment in June 1998, the veteran 
complained of worsening right shoulder pain.  The veteran's 
medical history included a diagnosis of hepatitis C in 1993 
with no current treatment and surgery for a gunshot wound in 
1987.  The veteran also stated that he had worked for the 
past 20 years as a carpenter but that he could no longer work 
over his head, hammer for long periods of time, or lift heavy 
objects because his right shoulder either hurt too much or he 
lost strength in his right arm due to pain.  The impression 
was chronic shoulder pain secondary to a gunshot wound.  
Service connection was subsequently granted for residuals of 
a gunshot wound to the right shoulder based upon aggravation 
of a pre-existing (gunshot wound) disability.

On private outpatient treatment in July 1998, the veteran 
complained that he had aggravated his right shoulder pain 
while doing a lot of painting for the past few days.  He also 
complained of a lot of shoulder discomfort.

The veteran complained of right shoulder pain on VA general 
medical examination in December 1998.   X-rays of the right 
shoulder showed a large irregular metallic fragment which 
appeared imbedded in the proximal right humerus which was 
probably the result of a previous gunshot wound, no 
significant deformity of the humeral head or joint, and an 
intact and unremarkable distal clavicle and scapula.  The 
impression included scars of the right shoulder that were old 
bullet wounds and well healed and an old gunshot wound of the 
right shoulder with no bony abnormality noted.

In a January 1999 statement, the veteran contended that he 
was entitled to non-service-connected pension because he was 
only able to work 15-20 hours a week at a local grocery 
store.

In a statement on his March 1999 notice of disagreement, the 
veteran contended that he was entitled to a non-service-
connected pension because he was no longer able to work at a 
local grocery store where he had been working.  He also 
contended that his medical condition had worsened.

In March 2000, it was noted that the veteran had failed to 
report for VA examinations that had been scheduled in 
February and March 2000.

The veteran complained of decreased movement in the right 
shoulder on VA outpatient treatment in February 2002.  It was 
noted that his main occupations had been construction and 
carpentry.  The assessment was chronic shoulder pain 
secondary to an old injury.

The veteran complained of right shoulder pain on VA 
outpatient treatment in May 2002.  Physical examination 
showed a scar on the anterior proximal right humerus where a 
bullet had entered, a scar on the right anterior chest for 
bullet removal, tenderness to palpation in the biceps groove, 
and a full range of motion with pain.  The assessment was 
right shoulder pain, status-post old gunshot wound, with 
biceps tendinitis, rotator cuff tendonitis, and positive 
impingement.

On VA outpatient treatment in August 2002, the veteran 
complained of worsening right shoulder pain.  The assessment 
was shoulder pain with a question of rotator cuff function.

On VA outpatient treatment in January 2003, the veteran 
complained of excruciating right shoulder pain.  Objective 
examination showed that he was quite well developed, favored 
his right shoulder as he took off his t-shirt, looked as if 
he still worked out physically with a well-developed biceps 
muscle, and scars from a gunshot wound in the right shoulder.  
The assessment was a right shoulder injury with pain of many 
years duration.

The veteran testified at his August 2003 videoconference 
Board hearing that his disabilities were residuals of a 
gunshot wound in the right shoulder, gastroesophageal reflux 
disease (GERD), hepatitis C, and a low back injury.  He also 
testified that his pain was constant and prevented him from 
working.

The veteran complained of ongoing pain in the anterior and 
lateral region of his right shoulder and around the shoulder 
blade on VA orthopedic examination in February 2005.  He 
reported aggravating his right shoulder during basic 
training.  He denied any weakness, numbness, tingling, 
fatigability, or a history of fracture or dislocation.  He 
described spasms at times in the right shoulder and a 
decreased ability to use his arm.  The right shoulder 
condition did not affect his activities of daily living.  He 
was unable to lift or use his right shoulder "forcefully."  
Physical examination showed no deltoid, spinatus, or pectoral 
atrophy, shoulder flexion to 180 degrees, abduction to 170 
degrees, external rotation to 70 degrees, internal rotation 
to 60 degrees, a mildly tender AC joint, a mildly positive 
impingement sign, no weakness in abduction, internal or 
external rotation, or elevation, normal strength throughout 
with little to no pain on increased motion, and no 
fatigability, weakness, or incoordination.  The impression 
was chronic right shoulder strain and likely mild impingement 
with scar.  This examiner also opined that the veteran was 
likely to have had some mild residual symptoms.

On VA general medical examination in February 2005, the 
veteran denied any prior hospitalizations or surgery.  His 
records were reviewed.  The veteran had been a carpenter and 
was last employed in 1995.  He was unable to work as a 
carpenter due to shoulder pain.  He spontaneously lost the 
grip in his right hand.  He also had fatigue and weakness due 
to his hepatitis C.  The veteran's risk factors for hepatitis 
C included intravenous drug abuse and multiple tattoos.  He 
stated that his lumbosacral spine pain had begun following a 
1994 fall from a ladder when he landed on his back.  Since 
that injury, he had experienced daily low back pain.  He 
denied any sciatica or back spasms.  He was able to walk a 
quarter of a mile, run 100 yards, lift 25-50 pounds, and sit 
for 20 minutes.  He complained of "heartburn" (or GERD) 
that had lasted for 10 years and occurred on a daily basis.  
He denied any hematemesis or melena.  He reported fracturing 
his nose in 1975 when he was hit on the nose by a rifle butt.  
The veteran stated that he had been diagnosed with hepatitis 
C in 1994 and, although he experienced some fatigue, his 
bowel movements were normal, his appetite was good, his urine 
was normal, and he did not have any chronic abdominal pain or 
symptoms of portal hypertension.  Physical examination showed 
multiple tattoos on his arms and chest, normal nasal mucosa 
with no exudates, hemorrhages or obstruction, a midline 
septum, a normal abdomen and liver, a non-tender lumbar spine 
on palpation, a normal spinal contour with no palpable spasm, 
straight leg raising to 80 degrees bilaterally and repeated 
without difficulty, lumbar flexion to 90 degrees, extension 
to 30 degrees, lateral flexion to 30 degrees bilaterally, and 
rotation to 30 degrees bilaterally.  There was no pain, 
fatigue, weakness, or incoordination on repeat testing.  The 
veteran did not have spasms that required bedrest or 
interfered with his daily activities.  X-rays of the lumbar 
spine showed a small anterior osteophyte, which might 
represent a small anterior disc bulge, but there was no 
evidence of disc space narrowing to suggest degenerative disc 
disease.  X-rays of the right shoulder showed shrapnel 
associated with the proximal right humerus, slight sclerosis 
of the greater tuberosity, and no significant degenerative 
disease.  The VA examiner stated that, based on the veteran's 
hepatitis C, lumbosacral spine, GERD, and fractured nose, he 
did not have any limits to employment.  The veteran would 
easily be able to perform sedentary work.  The diagnoses were 
chronic lumbosacral strain with degenerative joint disease, 
GERD, a fractured nasal septum that was resolved with no 
residual sequelae, and hepatitis C that was more likely than 
not secondary to the use of illicit intravenous drugs.

On VA social and industrial survey in March 2005, the veteran 
described himself as homeless.  The VA social worker stated 
that the veteran's claims file was available and reviewed and 
that the veteran was a poor historian.  The veteran stated 
that he was unemployable in carpentry, his stated profession, 
due to the residuals of a gunshot wound to the right 
shoulder.  The veteran noted that he had a functional life 
post-discharge as a carpenter off and on through the 1990's.  
He also reported that he was dependent on various drugs 
through the 1990's until a recent incarceration.    He 
claimed that chronic pain in his arms and back had stopped 
his vocation as a carpenter in 1995.  He had no skills and 
dropped out of high school in the 11th grade.  He was a self-
described homeless veteran between 1995 and 1999, when he was 
imprisoned until 2002.  The veteran stated that he had 
experience as a prison minister and had enrolled in the 
prison ministry program to become a prison minister.  There 
were no physical requirements for the job.  The VA social 
worker noted that the veteran "had a lot of enthusiasm" 
when describing his prison ministry program "and will 
probably succeed."  The VA social worked also noted, "The 
veteran clearly stated that he was on a new vocational path 
with the prison ministry program."

In an August 2006 memorandum, the RO notified the AMC that, 
pursuant to the Board's March 2006 remand, a VA examiner had 
attempted to contact the veteran on 3 occasions to schedule 
an occupational and industrial evaluation.  The RO also 
attempted to contact the veteran on 2 more occasions to 
schedule this evaluation.  The veteran failed to respond to 
any of these attempts to contact him.

On a VA Form 119, "Report of Contact," dated in October 
2006, it was noted that the veteran had failed to report for 
2 scheduled evaluations in August and October 2006.

In January 2007, the veteran submitted a lay statement from 
D.A.R. (-initials used to protect privacy) in which D.A.R. 
stated that the veteran was assisting him in remodeling an 
apartment.  The veteran was only able to work "very short 
hours due to his disability due to his service."  D.A.R. 
stated that the veteran's condition "cannot allow him to 
hold a full-time job in this area of employment."


Analysis

Under the provisions of 38 U.S.C.A. § 1521(a) (West 2002), 
pension is payable to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities 
which are not the result of the veteran's willful misconduct.  
Pension benefits also may be payable by VA to veterans of a 
period of war because of non-service-connected disability or 
age.  The veteran must meet the net worth requirements under 
38 C.F.R. § 3.274 and must not have an annual income in 
excess of the applicable maximum annual pension rate 
specified in 38 C.F.R. § 3.23.  He or she must be age 65 or 
older or permanently and totally disabled from non-service-
connected disability not due to the veteran's own willful 
misconduct.  See 38 C.F.R. § 3.3 (2006).  There is no dispute 
that the veteran served for more than 90 days during a period 
of war and was honorably discharged.

For pension purposes, a veteran is considered permanently and 
totally disabled if he or she is a patient in a nursing home 
for long-term care because of disability; or disabled, as 
determined by the Social Security Administration (SSA) for 
purposes of any benefits administered by SSA; or unemployable 
as a result of disability reasonably certain to continue 
throughout the life of the veteran; or suffering from any 
disability which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation, but only if it is reasonably certain that such 
disability will continue throughout the life of the veteran; 
or any disease or disorder determined by VA to be of such a 
nature or extent as to justify a determination that persons 
suffering from that disease or disorder are permanently and 
totally disabled.  38 C.F.R. § 3.3(a)(3) (2006).  The 
evidence in this case shows the veteran is 52 years old; he 
is not a patient in a nursing home for long-term care because 
of disability; there is no evidence that SSA has determined 
him to be disabled or unemployable.

Permanent and total disability will be held to exist where 
the veteran is unemployable as a result of disability 
reasonably certain to continue throughout his or her life, or 
is suffering from any disability which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  However, permanent and 
total disability will be held to exist only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person, or any disease or 
disorder determined by the Secretary to be of such a nature 
or extent as to justify a determination that persons 
suffering therefrom are permanently and totally disabled.  38 
U.S.C.A. § 1502(a) (West 2002); see also 38 C.F.R. 
§§ 3.340(b), 4.15 (2006).

The Veterans Court has provided an analytical framework to 
use in evaluating pension claims.  See Talley v. Derwinski, 2 
Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  In 
these cases, the Veterans Court held that VA has a duty to 
insure: that an appropriate rating for each disability of 
record is assigned using the approach mandated by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991); that the "average 
person" and "unemployability" tests are both applied; and 
that, if the pension benefit cannot be awarded under the 
"average person" or "unemployability" tests, a 
determination must then be made whether there is entitlement 
to non service-connected disability pension on an 
extraschedular basis.  See also 38 C.F.R. § 3.321(b)(2).

The average person test is rooted in 38 U.S.C.A. § 1502(a)(1) 
and 38 C.F.R. § 4.15.  This test mandates that total 
disability will be found to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation, provided that the impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 U.S.C.A. § 1502(a)(1) (West 2002); 
38 C.F.R. § 4.15 (2006).

The unemployability test arises from 38 U.S.C.A. § 1521(a) 
and 38 C.F.R. §§ 3.321(b)(2) and 4.17.  This test mandates 
that, where it is shown that the appellant's disabilities 
meet the percentage requirements of 38 C.F.R. § 4.16 and it 
is shown that they are permanent in nature, a determination 
should be made whether such disabilities render him or her 
incapable of substantially gainful employment.  If so, the 
veteran again meets the requirements of the law for the 
benefit at issue.  38 U.S.C.A. § 1521(a) (West 2002); 38 
C.F.R. §§ 3.321(b)(2), 4.17 (2006).  

To meet the percentage requirements of 38 C.F.R. § 4.16, the 
veteran must suffer from one disability ratable at 60 percent 
or more, or two or more disabilities where one of the 
disabilities is ratable at 40 percent or more, and the 
combined rating of all disabilities is 70 percent or more.  
Marginal employment is generally deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the Census Bureau as the poverty threshold for 
one person and shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16 (2006).

Finally, if the veteran does not meet either the "average 
person" or the "unemployability" tests, a determination is 
required as to whether the veteran should be granted 
entitlement to non service-connected disability pension on an 
extraschedular basis, pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(2), on the basis that he or she is unemployable by 
virtue of age, occupational background or other related 
factors.  

The Board notes at the outset that, under the provisions of 
38 U.S.C.A. § 1521(a), pension is payable to a veteran who 
served for 90 days or more during a period of war and who is 
permanently and totally disabled due to nonservice-connected 
disabilities which are not the result of the veteran's 
willful misconduct.  (Emphasis added.)  In reviewing the 
medical evidence and the veteran's own statements it becomes 
clear that his primary disability, particularly with respect 
to adverse impact on employment, is his service-connected 
right shoulder disability.  These   statements have been 
construed as a claim for a for a total compensation rating 
based upon individual unemployability due to service 
connected disabilities, which must be referred to the RO for 
appropriate action as it is not on appeal.  See Introduction, 
above.  As explained in more detail below, upon consideration 
of the veteran's nonservice-connected disabilities, the 
criteria for entitlement to a permanent and total disability 
rating for non-service-connected pension purposes have not 
been met.  

The veteran has not established entitlement to pension based 
on the unemployability test.  Talley, supra.  The veteran's 
nonservice-connected disabilities include gastroesophageal 
reflux disease (GERD), rated 10 percent by the RO; residuals 
of a nasal fracture, rated zero percent; and hepatitis C, 
rated zero percent by the RO.  The Board finds no medical 
evidence to show that the veteran's GERD is productive of 
more than mild symptomatology or any appreciable functional 
impairment.  There is no indication of persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder 
pain, productive of considerable impairment of health.  Thus 
a rating in excess of 10 percent is not warranted.  See 38 
C.F.R. §§ 4.20, 4.114, Diagnostic Code (DC) 7399-7346.  There 
is no medical evidence to show that the veteran's nasal 
fracture is manifested by any functional or industrial 
impairment.  Thus, higher ratings are not warranted.  The 
veteran's hepatitis has been reported as symptomatic 
subjectively but only intermittently and there is no 
objective evidence of impairment.  Accordingly, a rating in 
excess of 10 percent is not warranted.  See 38 U.S.C.A. 
§ 4.114, DC 7345.  The Board also finds medical evidence of a 
low back disability, to include mild arthritic changes in the 
lumbar spine.  However, the clinical evidence does not show 
more than slight limitation of motion of the lumbar spine and 
there is no objective evidence of any appreciable work 
inadaptability due to low back symptoms.  There is no 
indication of any disc disease or neurological involvement.  
Accordingly, a nonservice-connected rating in excess of 10 
percent is not warranted.  38 C.F.R. § 4.71a, DC's 5237, 
5242, 5243.  The combined nonservice-connected rating, 
therefore, is 30 percent.  38 C.F.R. § 4.25.  Thus, the 
veteran's disabilities do not meet the percentage 
requirements of 38 C.F.R. § 4.16.  See also 38 U.S.C.A. § 
1521(a). 

The veteran has not established entitlement to pension based 
on the average person test.  See 38 U.S.C.A. § 1502(a)(1); 38 
C.F.R. § 4.15.  The evidence of record does not show that he 
suffers from any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation, or that he 
experiences any impairment that is reasonably certain to 
continue throughout his life.  Following comprehensive 
general medical examination of the veteran in February 2005, 
the VA examiner stated that the veteran had no limits to 
employment and would easily be able to perform sedentary 
work.  Although the veteran complained at a social and 
industrial survey in March 2005 that his service-connected 
residuals of a gunshot wound to the right shoulder made him 
unemployable in carpentry, his stated profession, but as 
previously noted, this is a service-connected disability and, 
in any event, the VA social worker determined that the 
veteran had chosen a new vocational path as a prison minister 
and would probably succeed in this new vocation.  
Unfortunately, due to the veteran's failure to report for 
subsequent social and industrial surveys without good cause, 
there is no further information on which to evaluate his 
entitlement to non-service-connected pension.  See 38 C.F.R. 
§ 3.655.  Based upon the evidence of record, the Board is 
unable to conclude that the veteran is unable to follow a 
substantially gainful occupation using the average person 
test.

Finally, since the Board has found that the veteran is not 
entitled to pension on either a subjective or objective 
basis, as noted above, a determination is required as to 
whether the veteran should be granted entitlement to non 
service-connected disability pension on an extraschedular 
basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2), 
on the basis that he is unemployable by virtue of age, 
occupational background, or other related factors.  The 
evidence shows that the veteran is 52 years old.  It appears 
that he has not worked as a carpenter, which he stated was 
his chosen profession, since 1995.  However, there is no 
indication from the record that the veteran is precluded from 
more than marginal work by virtue of non-service-connected 
disabilities.  The veteran stated in January 1999 that he was 
working 15-20 hours a week at a local grocery store.  
Although he later asserted in March 1999 that he had been 
forced to stop working, it is not clear why this occurred.  
The veteran has not provided any evidence, such as statements 
from his former employer or an examining physician, to 
support his assertion that he stopped working due to his 
nonservice-connected disabilities.  Further, the January 2007 
statement from D.A.R. indicates that the veteran is 
apparently working part-time remodeling an apartment and his 
occupational impairment was attributed to his service-
connected right shoulder disability.  And, as noted above, 
the veteran's nonservice-connected disabilities have not been 
shown by examination to be productive of significant 
functional impairment.  Thus, the Board finds that the 
preponderance of the evidence shows that, although the 
veteran currently may not be working full-time, he is fully 
capable of substantially gainful sedentary work.  Therefore, 
he cannot be considered totally disabled and does not meet 
the disability requirements for pension.

The evidence of record, including medical records and a 
social and industrial survey, shows that the veteran's 
nonservice-connected disabilities are a combined 30 percent 
disabling and they do not preclude substantially gainful 
employment consistent with his age, education and employment 
experience.  Since the preponderance of the evidence is 
against the veteran's claim for a permanent and total 
disability rating for non-service-connected pension purposes, 
the appeal must be denied.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to a permanent and total disability rating for 
non-service-connected pension purposes is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


